405 F.2d 628
John VON HAUTEN, Appellant,v.STATE OF TEXAS et al., Appellees.
Misc. No. 1250.
United States Court of Appeals Fifth Circuit.
Jan. 22, 1969.

John Von Hauten, pro se.
Crawford Martin, Atty. Gen., Austin, Tex., for appellees.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
The appellant, a federal convict, petitioned the district court for relief from a state felony detainer warrant.  Relief was denied on authority of Henderson v. Circuit Court of the Tenth Judicial Circuit, State of Alabama, 5 Cir. 1968, 392 F.2d 551.


2
The appellee has filed a motion to dismiss the appeal upon a showing that the detainer and pending state charge have been withdrawn.


3
The motion is granted and the appeal is hereby dismissed.


4
Appeal dismissed.